DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The pre-amendment filed on 3/19/21 has been entered.
Claims 1-20 have been canceled.
Claims 21-40 are pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 23, 35 and 36 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh et al (US Patent NO 9,460,793).
Oh et al disclose A method for operating a memory device, comprising: receiving control signals (the output signal from the logic group 160, figure 1) that direct movement of data from a source location (110, figure 1) to a destination location(140, figure 1)  in the memory device; and coupling the source location (as above) and the destination location (as above) via a plurality of I/O lines (IDBC, figure 4; column 6, lines 61-65 disclose that IDBC serves as a shared input/output line) shared by the source location  and the destination location;  
Wherein the memory device comprises  an array of memory cells (110, figure 1) , and
sensing circuitry (130, figure 1; column 3, lines 41-46 discloses that the input/output circuit 130 includes a sensing circuit) coupled to the array via a plurality of sense lines (the lines connected to element 130, figure 1) and configured to implement operations; and moving the data from the source location (as above) to the destination location using the sensing circuitry (as above), via the plurality of I/O lines (as above).  
Regarding claim 23, Oh et al disclose The method of claim 21, wherein the method further comprises: Rev. 01/17 Page 2 of 8APPARATUSES AND METHODS FOR DATA MOVEMENT Application No. 17/188,987 Amendment dated March 19, 2021 receiving the control signals (the output signal from the logic group 160, figure 1) to move the data from the source location  (110, figure 1) to the destination location of an array; and moving the data from the source location to the destination location (140, figure 1).  
Regarding claim 35, Oh et al disclose An apparatus, comprising :
an array of memory cells (110, figures 1 and 2)  
sensing circuitry  (130, figure 1; column 3, lines 41-46 discloses that the input/output circuit 130 includes a sensing circuit) coupled to the array (as above) via a plurality of sense lines (the lines between 120 and 130, figure 1) and configured to implement operations; 
a plurality of I/O lines (IDBC, figure 4; column 6, lines 61-65 disclose that IDBC serves as a shared input/output line) selectably shared by a source location (110, figure 1) and a destination location (140, figure 1); and 
a controller ( the logic group 160, figure 1) that coupled to the array (as above) and the sensing circuitry (as above) and configured to: Rev. 01/17 Page 4 of 8APPARATUSES AND METHODS FOR DATA MOVEMENT Application No. 17/188,987 
Amendment dated March 19, 2021 receive control signals (as above) to direct movement of data from the source location (as above) to the destination location (as above);
 direct coupling of the source location (as above) and the destination location (as above) via the plurality of I/O lines (as above); and 
direct movement of the data, via the plurality of I/O lines (as above) , from the source location (as above) to the destination location (as above) using the sensing circuitry (as above).  
Regarding claim 36, Oh et al disclose The apparatus of claim 35, wherein: the array is a dynamic random  access memory (DRAM) array (see column 1, lines 25-28); the control signals (the output signal from the logic group 160,figure 1) are received to move the data from the source location (110,figure 1) to the destination location (140, figure 1) of the DRAM (as above); and the controller (as above) directs the movement of the data from the source location (as above) to the destination location (as above) of the DRAM array.  
Allowable Subject Matter
Claims 24-34 are  allowed.
Claims 22, 37-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  :
The prior art of record fail to teach or suggest a device of claim 21,  wherein the method further comprises: configuring a bandwidth for moving the data from a first row in the source location to a second row in the destination location by: dividing a number of columns in the array by at least a thousand bit width of the  
    PNG
    media_image1.png
    17
    186
    media_image1.png
    Greyscale
 multiplying the result by a clock rate of a controller coupled to the array and the sensing circuitry (claim 22);   ) An apparatus, comprising: a first amplification region for a first subarray of memory cells; a second amplification region for a second subarray of the memory cells, wherein the second amplification region is coupled to the first amplification region via a plurality of I/O lines; a source location in the first subarray; a destination location in the second subarray, wherein: data is moved from the source location to the destination location via the plurality of I/O lines using the first amplification region and the second amplification region; the plurality of I/O lines is configured to be shared by the first amplification region and the second amplification region; and the first and second amplification regions include a sense amplifier coupled to each corresponding column of memory cells in the first and second subarrays (claim 24); The apparatus of claim 35, further comprising: a first amplification region for a first subarray of memory cells configured to be coupled, via the plurality of I/O lines as directed by the controller, to a second amplification region for a second subarray of memory cells; the first and second amplification regions include a sense amplifier coupled to each corresponding column of memory cells in the first and second subarrays; and the controller is further configured to direct movement of the data from the source location in the first subarray, via the plurality of I/O lines, to the destination location in the second subarray using the first amplification region for the first subarray and the second  amplification region for the second subarray; wherein the plurality of I/O lines is configured to be shared by the first amplification region and the second amplification region as at least a thousand bit wide I/O line (claim 37);   The apparatus of claim 35, wherein the controller is further configured to: Rev. 01/17 Page 5 of 8APPARATUSES AND METHODS FOR DATA MOVEMENT Application No. 17/188,987 Amendment dated March 19, 2021 select a first row of memory cells, which corresponds to the source location, for the first sensing component stripe to sense data stored therein; direct coupling of the plurality of I/O lines to the first amplification region; direct coupling of the second amplification region to the plurality of I/O lines; and direct movement of the data in parallel from the first amplification region to the second amplification region via the plurality of I/O lines (claim 38); 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. :
Clark et al disclose a device having input and output lines..

 .Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T DINH/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        
S. Dinh
7/29/22